DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a process chamber” in claim 1-lines 6-7 is confusing since it is not clear if the process chamber in lines 6-7 is the same as the “a process chamber” already recited in claim 1-line 4. It should be noted that once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. Clarification and/or correction are/is required.
The term “a second end” in claim 1-line 7 is confusing since it is not clear if the second end in line 7 is the same as the “a second end” already recited in claim 1-line 5. It should be noted that once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. Clarification and/or correction are/is required.
The term “a first end” in claim 1-line 8 is confusing since it is not clear if the first end in line 8 is the same as the “a first end” already recited in claim 1-line 5. It should be noted that once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. Clarification and/or correction are/is required.
The limitation “a constricting plate adapted to constrict a flow of plasma from said second end of said cylindrical plasma chamber, said constricting plate at said second end of said cylindrical plasma chamber, said constricting plate comprising a central exit hole at a center of said constricting plate” in claim 1, lines 11-14, is confusing. It appears that the limitation “said constricting plate at said second end of said cylindrical plasma chamber” in lines 12-13 is either incomplete or repetitive. Clarification and/or correction are/is required.
The term “a substrate support” in claim 1-line 18 is confusing since it is not clear if the substrate support in line 18 is the same as the “a substrate support” already recited in claim 1-line 17. It should be noted that once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. Clarification and/or correction are/is required.
Claim 17 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the diameter of the central exit hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the diameter of the spreading disc" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the diameter of the central exit hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the diameter of the central exit hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the diameter of the spreading disc" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the diameter of the central exit hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al., US 2017/0229325 in view of Fujimura, US 4,718,976 or Nangoy et al., US 8,753,474.
Lubomirsky et al. shows the invention substantially as claimed including a multi-chamber plasma etching system comprising: a plurality of plasma etching chambers 405, each of said plasma etching chambers comprising a process chamber comprising a chamber door; a plasma source comprising a first end (top end) and a second end (bottom end), the first end comprising a process gas input portion 676, and wherein the plasma source is coupled to a process chamber at the second end; wherein the plasma source is an inductive plasma source 1052 with a plasma chamber 681, the plasma chamber having a vertical main axis; a substrate support to support a substrate and residing within the processing chamber, wherein the plasma source is located above the substrate support; and a robot module, said robot module 401 comprising a robotic arm 450 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach the chamber door of said process chambers of said plasma etching chambers (see, for example, figs. 4 and 6-10, and their descriptions).
Lubomirsky et al. does not expressly disclose a plasma etching chamber comprising the claimed constricting plate and spreading disc. Fujimura discloses a plasma chamber comprising a plasma source 27 comprising a first end and a second end, said first end comprising a gas input portion 28, said plasma source coupled to a process chamber 30 at a second end; a constricting plate 22 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber, said constricting plate comprising a central exit hole  21 at a center of the constricting plate; a spreading disc 25, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and the substrate support adapted to support a substrate 33 in the spread plasma flow, said substrate support residing within said process chamber, wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 3-5, and their descriptions). Also, Nangoy et al. discloses a plasma chamber comprising a plasma source comprising a first end and a second end, said first end comprising a gas input portion 221, said plasma source coupled to a process chamber 25 at a second end; a constricting plate 531 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber and comprising a central exit hole 535 at a center of the constricting plate; a spreading disc 533, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and a substrate support 40 adapted to support a substrate 101 in the spread plasma flow, said substrate support residing within said process chamber, and wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 1, 2B and 7, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky et al. as to comprise the claimed plasma chamber comprising a constricting plate and spreading disc because such means are known and used in the art for effectively and efficiently constricting and spreading the plasma into the processing chamber in order to control the introduction of the plasma into the processing chamber, and thereby optimize the apparatus and the method performed within the apparatus.
With respect to the inductive plasma source being a linear-inductive plasma source with a cylindrical plasma chamber, Nangoy et al. discloses a plasma source that is a linear-inductive plasma source 72 with a cylindrical plasma chamber 210 (see, for example, fig. 2B and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plasma source of the apparatus of Lubomirsky et al. as to be a linear inductive plasma source with a cylindrical plasma chamber because such configuration is known and used in the art as a suitable configuration to efficiently and effectively generating inductive plasma in a plasma apparatus.
With respect to claims 2-4, it should be noted that Lubomirsky et al. further discloses that the apparatus further comprises one or more wafer cassettes 435/445, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; a system controller 470, wherein said system controller is coupled to said process chamber, to said robot module, and to one or more of the one or more wafer cassettes.
Regarding claims 17-20, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the central exit hole in the constrictor plate, the interior diameter of the plasma chamber, and the diameter of the spreading disc, during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitations would not lend patentability to the instant application absent the showing of unexpected results.

Claims 1-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al., US 4,951,601 in view of Fujimura, US 4,718,976 or Nangoy et al., US 8,753,474.
Maydan et al. shows the invention substantially as claimed including a multi-chamber plasma etching system comprising: a plurality of plasma etching chambers 16/18/20/22, each of the plasma chambers comprising a process chamber having a chamber door; and a robot module, said robot module comprising a robotic arm 84 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach the chamber door of the process chamber of said plasma etching chambers (see, for example, figs. 1-2, and their descriptions).
Maydan et al. does not expressly disclose the claimed plasma etching chamber comprising the claimed constricting plate and spreading disc. Fujimura discloses a plasma chamber comprising a plasma source 27 comprising a first end and a second end, said first end comprising a gas input portion 28, said plasma source coupled to a process chamber 30 at a second end; a constricting plate 22 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber, said constricting plate comprising a central exit hole  21 at a center of the constricting plate; a spreading disc 25, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and the substrate support adapted to support a substrate 33 in the spread plasma flow, said substrate support residing within said process chamber, wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 3-5, and their descriptions). Also, Nangoy et al. discloses a plasma chamber comprising a plasma source comprising a first end and a second end, said first end comprising a gas input portion 221, said plasma source coupled to a process chamber 25 at a second end; a constricting plate 531 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber and comprising a central exit hole 535 at a center of the constricting plate; a spreading disc 533, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and a substrate support 40 adapted to support a substrate 101 in the spread plasma flow, said substrate support residing within said process chamber, and wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 1, 2B and 7, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Maydan et al. as to comprise the claimed plasma chamber comprising a constricting plate and spreading disc because such means are known and used in the art for effectively and efficiently constricting and spreading the plasma into the processing chamber in order to control the introduction of the plasma into the processing chamber, and thereby optimize the apparatus and the method performed within the apparatus.
With respect to the plasma source, Nangoy et al. discloses a plasma source comprising a first end and a second end, the first end comprising a process gas input portion 221 and the second end coupled to a process chamber, wherein the plasma source is a linear-inductive plasma source 72 with a cylindrical plasma chamber 210, the process gas input portion at the first end of the cylindrical plasma chamber and the cylindrical plasma chamber having a vertical main axis (see, for example, fig. 2B, and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Maydan et al. to comprise the claimed plasma source because such means is known and used in the art as a suitable configuration to efficiently and effectively generating inductive plasma in a plasma apparatus.
With respect to claims 2-4, it should be noted that Maydan et al. further discloses that the apparatus further comprises one or more wafer cassettes 26/28, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; a system controller 70, wherein said system controller is coupled to said process chamber, to said robot module, and to one or more of the one or more wafer cassettes.
Regarding claims 17-20, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the central exit hole in the constrictor plate, the interior diameter of the plasma chamber, and the diameter of the spreading disc, during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitations would not lend patentability to the instant application absent the showing of unexpected results.

Claims 1-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2004/0020601 in view of Fujimura, US 4,718,976 or Nangoy et al., US 8,753,474.
Zhao et al. shows the invention substantially as claimed including a multi-chamber plasma etching system comprising: a plurality of plasma etching chambers 12/130; and a robot module, said robot module comprising a robotic arm 84/127 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach a chamber door of a process chamber of said plasma etching chambers (see, for example, figs. 1-2B, and their descriptions).
Zhao et al. does not expressly disclose the claimed plasma etching chamber comprising the claimed constricting plate and spreading disc. Fujimura discloses a plasma chamber comprising a plasma source 27 comprising a first end and a second end, said first end comprising a gas input portion 28, said plasma source coupled to a process chamber 30 at a second end; a constricting plate 22 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber, said constricting plate comprising a central exit hole  21 at a center of the constricting plate; a spreading disc 25, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and the substrate support adapted to support a substrate 33 in the spread plasma flow, said substrate support residing within said process chamber, wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 3-5, and their descriptions). Also, Nangoy et al. discloses a plasma chamber comprising a plasma source comprising a first end and a second end, said first end comprising a gas input portion 221, said plasma source coupled to a process chamber 25 at a second end; a constricting plate 531 adapted to constrict a flow of plasma from said second end of the plasma chamber, said constricting plate at said second end of said plasma chamber and comprising a central exit hole 535 at a center of the constricting plate; a spreading disc 533, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and a substrate support 40 adapted to support a substrate 101 in the spread plasma flow, said substrate support residing within said process chamber, and wherein the center of the constricting plate is centrally located over the substrate support (see, for example, figs. 1, 2B and 7, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Zhao et al. as to comprise the claimed plasma chamber comprising a constricting plate and spreading disc because such means are known and used in the art for effectively and efficiently constricting and spreading the plasma into the processing chamber in order to control the introduction of the plasma into the processing chamber, and thereby optimize the apparatus and the method performed within the apparatus.
Zhao et al. further discloses a plasma source comprising a first end and a second end, the first end comprising a process gas input portion 640/670,674 and the second end coupled to a process chamber, wherein the plasma source can be an inductive plasma source, the process gas input portion at the first end of the plasma chamber and the plasma chamber having a vertical main axis (see, for example, figs. 9-10, and their descriptions and paragraph 0191). With respect to the inductive plasma source being a linear-inductive plasma source with a cylindrical plasma chamber, Nangoy et al. discloses a plasma source that is a linear-inductive plasma source 72 with a cylindrical plasma chamber 210 (see, for example, fig. 2B and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plasma source of the apparatus of Zhao et al. as to be a linear inductive plasma source with a cylindrical plasma chamber because such configuration is known and used in the art as a suitable configuration to efficiently and effectively generating inductive plasma in a plasma apparatus.
With respect to claims 2-4, it should be noted that Zhao et al. further discloses that the apparatus further comprises one or more wafer cassettes 20/124, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; a system controller 138, wherein said system controller is coupled to said process chamber, to said robot module, and to one or more of the one or more wafer cassettes.
Regarding claims 17-20, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the central exit hole in the constrictor plate, the interior diameter of the plasma chamber, and the diameter of the spreading disc, during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitations would not lend patentability to the instant application absent the showing of unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/888,732 in view of Lubomirsky et al., US 2017/0229325 or Zhao et al., US 2004/0020601 or Maydan et al., US 4,951,601.
Claims 1-11 of copending Application No. 16/888,732 disclose the invention substantially as claimed including a plasma etching chamber comprising the claimed plasma source, process chamber, constricting plate, spreading disc, and substrate support. Claims 1-11 of copending Application No. 16/888,732 do not expressly disclose the claimed multi-chamber system comprising plurality of plasma chambers, the claimed robot module, one or more wafer cassettes, and system controller. Lubomirsky et al. discloses a multi-chamber plasma etching system comprising a plurality of plasma etching chambers 405; a robot module, said robot module 401 comprising a robotic arm 450 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach the chamber door of said process chambers of said plasma etching chambers; one or more wafer cassettes 435/445, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; and a system controller 470, wherein said system controller is coupled to said process chamber, to said robot module, and to said wafer cassette; (see, for example, figs. 4 and 6-10, and their descriptions). Also, Maydan et al. discloses a multi-chamber plasma etching system comprising a plurality of plasma etching chambers 16/18/20/22; a robot module, said robot module comprising a robotic arm 84 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach a chamber door of a process chamber of said plasma etching chambers; one or more wafer cassettes 26/28, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; and a system controller 70, wherein said system controller is coupled to said process chamber, to said robot module, and to said wafer cassette (see, for example, figs. 1-2, and their descriptions). Additionally, Zhao et al. discloses a multi-chamber plasma etching system comprising: a plurality of plasma etching chambers 12/130; a robot module, said robot module comprising a robotic arm 84/127 and positioned adjacent to said plurality of plasma etching chambers such that said robotic arm can reach a chamber door of a process chamber of said plasma etching chambers; one or more wafer cassettes 20/124, said one or more wafer cassettes positioned adjacent to said robot module such that said robotic arm can reach said one or more wafer cassettes; and a system controller 138, wherein said system controller is coupled to said process chamber, to said robot module, and to said wafer cassette (see, for example, figs. 1-2B, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-11 of copending Application No. 16/888,732 as to comprise the claimed multi-chamber system because such configuration/means is well known and used in the art as a suitable configuration/means for effectively and efficiently processing multiple substrate at the same time, and/or effectively and efficiently performing different processes in different substrates at the same time, and/or performing sequential different processes in a single substrate, therefore improving the throughput of the apparatus and reducing contamination of the substrates, and thereby optimizing the apparatus and the methods performed within the apparatus.
Regarding the claimed diameter of the central exit hole in the constrictor plate, the interior diameter of the plasma chamber, and the diameter of the spreading disc, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the diameter of the central exit hole in the constrictor plate, the interior diameter of the plasma chamber, and the diameter of the spreading disc, during routine experimentation depending upon, for example, the desired plasma density/characteristics, and such limitations would not lend patentability to the instant application absent the showing of unexpected results.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to the independent claim with respect to the terms “process chamber” and “substrate support” overcome the 35 USC 112-second paragraph rejections. However, as stated in the above 35 USC 112-second paragraph rejections, the examiner respectfully points out that these terms are still rejected over 35 USC 112-second paragraph. It should be noted that once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. 
Applicant argues that the Lubomirsky et al. reference does not teach or disclose “wherein said plasma source is a linear-inductive plasma source with a cylindrical plasma chamber, said process gas input portion at a first end of said cylindrical plasma chamber, said cylindrical plasma chamber having a vertical main axis”. In response to applicant's arguments against the Lubomirsky et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Lubomirsky et al. discloses an inductive plasma source with a chamber having a process gas input portion at a first end of the plasma chamber, the plasma chamber having a vertical main axis. With respect to the inductive plasma source being a linear-inductive plasma source with a cylindrical plasma chamber, it should be noted that the secondary reference of Nangoy et al. has been relied upon for its disclosure of such features.
In response to applicant's argument that the Fujimura and Nangoy et al. references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a constricting disc coupled to an end of a vertical axis linear inductive plasma source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that the claimed invention does not recite that the constricting disc is coupled to an end of a vertical axis linear inductive plasma source.
Applicant argues that the Nangoy et al. reference does not teach or disclose “wherein said plasma source is a linear-inductive plasma source with a cylindrical plasma chamber, said process gas input portion at a first end of said cylindrical plasma chamber, said cylindrical plasma chamber having a vertical main axis”. In response to applicant's arguments against the Nangoy et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the primary reference of Lubomirsky et al. discloses an inductive plasma source with a chamber having a process gas input portion at a first end of the plasma chamber. The secondary reference of Nangoy et al. is relied upon for its disclosure of an inductive plasma source being a linear-inductive plasma source with a cylindrical plasma chamber. Additionally, the examiner respectfully disagrees with applicant’s argument that the Nangoy et al. reference does not provide a process gas input portion at a first end of the cylindrical plasma chamber. It should be noted that Nangoy et al. discloses a plasma source comprising a first end and a second end, the first end comprising a process gas input portion 221 and the second end coupled to a process chamber, wherein the plasma source is a linear-inductive plasma source 72 with a cylindrical plasma chamber 210, the process gas input portion at the first end of the cylindrical plasma chamber and the cylindrical plasma chamber having a vertical main axis (see, for example, fig. 2B, and its description). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savas et al. (US 6,143,129), is cited because of its teaching of a linear-inductive plasma source with a cylindrical plasma chamber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



August 24, 2022